Title: From John Adams to the Duc de La Vauguyon, 20 December 1781
From: Adams, John
To: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de



The Hague 20 Decr 1781
Sir

It has been insinuated to me, that the Spanish Ambassador, here, has Instructions from his Court, to enter into Negotiation with their high mightinesses, concerning an alliance between Spain and the Republick. If this fact has come to your Excellencies Knowledge, and there is no Inconvenience nor Impropriety in communicating it to me, I Should be very much obliged to you, for the Information, not from Curiosity merely but for my Government in the Steps I may have to take.
By my late Instructions, of which your Excellency has a Copy, I am to inform myself, concerning the Progress of American Negotiations, at the Court of Spain, and if an alliance Shall have been entered into, between his Catholic Majesty and the United States to invite his Catholic Majesty into the alliance proposed between France their High mightinesses and the Congress: if no Such alliance Shall have been formed; to receive his Catholic Majesty, Should he manifest a disposition to become a Party, &c.
Congress have wisely enjoined it upon me, to confer in the most confidential manner, with your Excellency, and I have made it a Law to myself, to take no material Step in this Negotiation, without your approbation: but my Instructions Seem to make it necessary to take Some measures, at least to Sound the disposition of the Spanish Ambassador. I would therefore beg Leave to propose to your Consideration and to request your opinion whether you think it adviseable for me to do myself the Honour of making a Visit to the Spanih Ambassador, and communicating to him the Substance of my Instruction as far as it relates to the Court of Madrid; or whether it would be better to communicate it by Letter, or whether Your Excellency will be so good as to take upon yourself, to make this Communication, and inform me of the Result of it.
I am advised here to wait on the President of their high Mightinesses, as soon as possible, and demand a categorical answer, to my former Proposition, and then to wait on the Grand Pensionary, and Mr Secretary Fagel, and in turn upon the Pensionaries of all the Cities of Holland, to inform them of the demand made to the President. But I Submit it to Consideration whether it will not be expedient, to communicate the Project of a triple or Quadruple alliance to some confidential Members of the States, in order to give more Weight to my Demand, to the Pensionaries of Dort Harlem and amsterdam for Example with Permission to them to communicate it, where they shall think it necessary.
The Court of Great Britain, are manifestly, availing themselves of the Mediation of Russia in order, to amuse this Republick and restrain it from exerting itself in the War and forming Connections, with the other belligerent Powers, without intending to make Peace with her upon any Conditions which would not be ruinous to her. It is therefore of the last Importance, to Holland, as well as of much Consequence to the other belligerent Powers to draw her out of the Snare, which one should think might be now easily done, by a Proposition of a tripple or quadruple alliance.
Tomorrow Morning at ten, I propose to do myself the Honour of waiting on your Excellency, if that hour is agreable, in order to avail myself, more particularly of your sentiments upon these Points. In the mean time, I have the honour to be, with the most perfect Respect and Consideration, sir, your most obt
